Title: To James Madison from Tobias Lear, 20 January 1803 (Abstract)
From: Lear, Tobias
To: Madison, James


20 January 1803, Washington. The House of Representatives having referred to JM the memorial Lear laid before them stating the losses he sustained as U.S. commercial agent at Saint-Domingue during the destruction of Cap Français, he encloses a statement of the fees he received for the execution of his official duties and the amount of his expenditures during his residence there, “including House rent, Clerks hire, passage out and home &c. &c.—and also the amot. of the property, as nearly as I can ascertain it, belonging to me, which was plundered or burnt when the City was destroyed.” Cannot be as correct regarding the latter as the former, “because I was not fortunate enough to save the Invoices or documents which would ascertain the amot. with precision,” but is “fully confident” the sum of $4,500 is “much below the real loss” sustained. “For my time, or any services which I may have rendered my fellow Citizens at that critical period, out of the line of my Official duty, I make no charge; for no pecuniary compensation could induce me to pass through similar scenes.” JM is well acquainted with “the peculiar & delicate circumstances” in which Lear was placed by events that took place during his residence in Saint-Domingue. Will make any further communications JM may deem necessary in the business. Also encloses an account of sums paid for the relief of distressed American seamen and credits the U.S. for a bill he drew in favor of Clement Biddle for $100. “The Vouchers for the payments made before the destruction of the Town were consumed in my house: for those paid afterwards I have the receipts. Should the forms of Office not allow the Account to be passed without the Vouchers, I must suffer the loss.”
 

   
   RC and enclosures (DNA: RG 59, CD, Algiers, vol. 6); Tr and Tr of first enclosure (DNA: RG 233, Transcribed Reports and Communications from the Secretary of State, 5C-B1). RC 3 pp. Docketed by Wagner. RC and enclosures printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, pp. 274–75. For enclosures, see nn. 2 and 4.



   
   See JM to the Speaker of the House of Representatives, 26 Jan. 1803, and nn.



   
   Lear’s statement of fees received and expenses paid (1 p.) showed a balance owed to him of $2,086, to which he added the $4,500 loss from his house fire, for a total due him of $6,586.



   
   For Lear’s description of the French invasion of Saint-Domingue and the burning of Cap Français, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:499–522, 523–24 nn.



   
   Lear’s statement of expenses for board, medical treatment, and funeral expenses for various American seamen (2 pp.) came to $118, leaving $18 due him after deduction of his draft in favor of Biddle.



   
   A full transcription of this document has been added to the digital edition.

